In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-1024V
                                       UNPUBLISHED


    JULIE DAHLGARD,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: January 26, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Human Papillomavirus
                                                            (HPV) Vaccine; Shoulder Injury
                       Respondent.                          Related to Vaccine Administration
                                                            (SIRVA)


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On August 17, 2020, Julie Dahlgard filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from the adverse effects of the HPV vaccination she
received on May 21, 2019. Petition at 1. Petitioner further alleges that she received the
vaccination in the United States, her vaccine-related injuries have lasted more than six
months, and neither Petitioner, nor any other party, has ever brought an action or received
compensation in the form of an award or settlement for Petitioner’s vaccine-related
injuries. Petition at 1, 3-4. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On December 28, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Respondent found that Petitioner’s injury is consistent with SIRVA.
Specifically, Respondent determined that “[P]etitioner had no history of pain, inflammation
or dysfunction in her left shoulder; her pain and reduced range of motion occurred within
48 hours of receipt of an intramuscular vaccination; her symptoms were limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain her symptoms.” Id. at 6. Respondent concluded that Petitioner
has satisfied all legal prerequisites for compensation under the Vaccine Act. Id.
Respondent further agreed that scope of damages to be awarded is limited to Petitioner’s
SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                            2